Citation Nr: 1809952	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to January 1965 and from November 1965 to July 1986.  The Veteran died in August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the appellant's claim for entitlement to death pension benefits because she did not meet the criteria as a surviving spouse.

In February 2016, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran married the appellant in June 1965.

2.  The Veteran and the appellant were divorced in California in 1972.

3.  The appellant married D.T.R. in June 1972, in reliance of her divorce to the Veteran, thereby estopping her from challenging the validity of the divorce under California law.


CONCLUSION OF LAW

The criteria for recognition as a surviving spouse for purposes of receiving VA death benefits have not been met.  38 U.S.C. §§ 101, 103, 1102 (2012); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the February 2017 remand directives has been achieved.  Pursuant to the remand, in March 2016, the appellant was notified as to how to substantiate her claim that she is the Veteran's surviving spouse.  Additionally, in November 2016, VA Chief Counsel for Pacific District North rendered a thorough opinion as to the validity of the California divorce between the Veteran and the appellant.  As such, substantial compliance with the February 2017 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

The appellant asserts that she is the Veteran's surviving spouse and entitled to VA death benefits as a result.

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (2012); 38 C.F.R. §§ 3.5, 3.54 (2017).

A "surviving spouse" is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of a veteran at the time of the veteran's death, and: (1) lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was separation due to the misconduct of the veteran or procured by the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C. §§ 101(3), 103 (2012); 38 C.F.R. § 3.50(b) (2017).

"Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2017).

Here, the facts are not in doubt.  The Veteran and appellant were married in North Carolina in June 1965.  Then, in July 1972, the Superior Court of California, County of Los Angeles, entered a final judgment of dissolution of marriage between the Veteran and the appellant.  Just prior to the divorce, the appellant married D.T.R. in June 1972.   In July 1972, following the divorce, the Veteran married L.L.G.

The appellant now challenges the validity of the California divorce, claiming it was invalid and she remained married to the Veteran until his death.

The Chief Counsel addressed the appellant's argument that the Veteran did not meet the six month residency requirement for filing for a divorce in California.  See April 2017 Statement of Appellant.  The Chief Counsel explained that the appellant's own statements indicate that the Veteran moved to California in July 1971 and lived there until at least July 1972, when he married L.L.G.  See January 1972 Commonwealth of Virginia Bill of Complaint for Separate Support and Maintenance.  Aside from asserting that the Veteran traveled outside California, the appellant produced no evidence showing that he was not a resident of California for six months prior to the divorce.

Additionally, the Chief Counsel explained that the appellant would be estopped from asserting that the divorce was invalid under California law.  It was explained that the appellant quickly married D.T.R. in June 1972.  Under Spellens v. Spellens, 49 Cal. 2d 210 (1957), the California Supreme Court held that a party is estopped from challenging the validity of a divorce when that party remarries in reliance on the divorce decree.   Here, as the appellant married D.T.R. at the same time as she was divorcing the Veteran, it is likely that she was remarrying in reliance of the California divorce decree.  The Board concludes that under Spellens, the appellant would be estopped from challenging the divorce decree and the Veteran and the appellant were divorced prior to his death.

Even assuming arguendo that the divorce was invalid the requirement that the appellant "lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was separation due to the misconduct of the veteran or procured by the veteran without fault of the spouse" is not met.  38 C.F.R. § 3.50(b).  Indeed, the appellant does not contend that she lived with the Veteran continuously until his death-the appellant lived in Virginia while the Veteran lived in California.  Moreover, there was no evidence that the separation was due to the misconduct of the Veteran.  To that end, the appellant held herself out as the spouse of D.T.R. following her divorce from the Veteran.  Further, given the temporally close proximity between the divorce and her marriage to D.T.R. it is unlikely that the separation was due to some misconduct of the Veteran.   As such, the appellant did not live with the Veteran continuously from the date of their marriage and the separation was not due to the misconduct of the Veteran.

Additionally, the Board notes the appellant's argument that the Social Security Administration (SSA) has found her to be the Veteran's surviving spouse.  First, SSA decisions are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA and SSA decisions are not binding on VA).  Second, the appellant provided a letter from SSA, received in July 2013, but that letter does not specify that the appellant is the Veteran's surviving spouse.  Instead, it merely states that the appellant is entitled to monthly widow's benefits.  It does not state that she is entitled to widow's benefits on the Veteran's account.  As such, not only is the SSA letter not binding on VA, it is not probative as it does not show that the appellant is considered the Veteran's widow for SSA's purposes.

The appellant also asserts that the Veteran remarried within 30 days of the divorce, contrary to California law.  See April 2017 Statement.  The Board's search of California law does not indicate such is the case.  Even if true, this might impact the validity of the Veteran's second marriage, but it would not serve to somehow invalidate the divorce.

In conclusion, the evidence is against the claim.  The evidence indicates that the Veteran met the six month residency requirement for filing for divorce in California.  Crucially, under California law, the appellant is estopped from challenging the validity of the divorce as the remarried in reliance on the divorce.  Further, she did not live continuously with the Veteran until his death and their separation was not due to misconduct of the Veteran.  As a preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

ORDER

Entitlement to recognition as surviving spouse for purposes of receiving VA death benefits is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


